Filed 6/16/15 P. v. Crist CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                    DIVISION SIX


THE PEOPLE,                                                                    2d Crim. No. B260931
                                                                            (Super. Ct. No. 2014013414)
     Plaintiff and Respondent,                                                   (Ventura County)

v.

LAWRENCE WILLIAM CRIST

     Defendant and Appellant.



                   Lawrence William Crist appeals a judgment following his guilty pleas to
transporting methamphetamine (Health & Saf. Code, § 11379, subd. (a)) and possession
of a firearm by a felon (Pen. Code, § 29800, subd. (a)(1)). He admitted he had four
prior felony convictions. He was sentenced to eight years eight months in state prison.
He filed an appeal.
                   We appointed counsel to represent Crist on this appeal. After examination
of the record, his counsel filed an opening brief requesting the court to make an
independent review under People v. Wende (1979) 25 Cal. 3d 436.
                   On May 6, 2015, we advised Crist that he had 30 days within which to
personally submit any contentions or issues that he wished us to consider. No response
has been received to this date. After examination of the record, we are satisfied that
Crist's attorney has fully complied with her responsibilities and that no arguable issues
exist. (People v. Wende, supra, 25 Cal.3d at pp. 441, 443.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P.J.


We concur:



              YEGAN, J.



              PERREN, J.




                                            2
                               Patricia Murphy, Judge

                         Superior Court County of Ventura

                        ______________________________


             Suzan E. Hier, under appointment by the Court of Appeal, for Defendant
and Appellant.


             No appearance for Plaintiff and Respondent.




                                         3